Citation Nr: 1211886	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-13 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1955 to October 1977.

As an initial matter, the Board directs the RO's attention to its misstatement of the interval of the Veteran's period of active service in recent decisions. These have indicated periods of service from September 1955 to October 1974, and from September 1975 to October 1977. However, the Veteran's service separation records and prior RO records indicate that the Veteran had continuous service from September 1955 to October 1977. Any appropriate corrections to Veteran's records and benefits should be made.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that the Veteran by his VA Form 9 in March 2010 withdrew an appeal of a claim of entitlement to service connection for hypertension which he had not yet perfected. There is thus no appellate status as to that claim, and no jurisdiction for the Board over that claim. See 38 C.F.R. § 20.200 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's authorized representative, on his behalf in a statement submitted in March 2011, requested a Travel Board hearing to address his claim for TDIU, the subject of the present appeal. 

The Board considers it reasonable in this case to afford the Veteran the opportunity to address his claims before a Veterans Law Judge at a Travel Board hearing. See 38 C.F.R. §§ 20.703, 20.704(b), 20.1304 (2011) (rules governing requests for hearings, failure to appear for hearings, and requests for a further opportunity of a hearing). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits. All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



